DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/03/2022.
Claims 17-36 are pending.
Claims 1-16 were cancelled previously.

Response to Arguments
Applicant’s arguments dated 06/03/2022 with respect to claims 17-36 have been fully considered but they are not persuasive.
The Applicant, recognizing Fig. 7, [0070 and 0110], presented argument that despite FIG. 7 of Walker depicting "a table 705, exemplary of event database," Walker at [0070], Walker's teaching of how a physician is selected for a patient in other parts of Walker has not been shown to rely on this table. (REMARKS, Page 6) Referring Figs 5A, 5B, 9A and 9B, the Applicant presented argument that the Office Action fails to establish that Walker teaches or suggests a system for escalating an alarm that designates a specific first care provider and a specific second care provider that are already associated with the patient prior to receiving the alarm. (REMARKS, Page 8)

The Examiner respectfully disagrees. Walker discloses –
[0107] FIG. 10 depicts a flow diagram of an offer processing method suitable for use in the expert selection method of FIGS. 9A and 9B. Specifically, FIG. 10 depicts a flow diagram of a method 1000 for processing offer requests or for sending offers to remaining physicians suitable for use in, e.g., step 922 of the expert selection method 900 of FIGS. 9A and 9B.
…
[0110] Historical data comprises data indicative of past offers that have been accepted or rejected by a particular physician. The historical data may be further refined into acceptance and rejection data associated with particular offers on particular days of a month (e.g., weekends or week days) and other historical factors relating to the order acceptance/rejection history of a physician. The offers made field 770 and offers accepted field 780 of the event database 700 provides useful historical data that may be correlated to individual physicians or experts. After determining the appropriate offer levels, the method 1000 then proceeds to step 1010.
Walker [0107] clarifies that expert or physician selection process of Fig. 9A is illustrated by Fig. 10 and [0110] discloses offers are sent to experts based on past events in database 700 correlating patients and physicians or experts accepting offers.
Therefore, Walker Fig. 7, [0070, 0107 and 0110] teaches “designate, based on data stored in the memory, first and second care providers who have been previously associated with the patient in the memory” as required by claim 17.
Therefore, claim 17 is rejected.
Claims 26 and 34 with similar feature as in claim 17, are also rejected for same reason as claim 17.
Dependent claims 18-25, 27-33, and 35-36 depend directly or indirectly from Claims 17, 26, or 34 being dependent on claims 17, 26 and 34, are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 19, 20, 22-29, 31, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20010051765 A1, of IDS, hereinafter ‘WALKER) in view of Russek et al. (US 5319355 A, of record, hereinafter ‘RUSSEK’).
Regarding claim 17, WALKER teaches a system for escalating a patient monitoring alarm (Fig. 1, [0034]: patient care diagnosis delivery system 100 comprising a plurality of physician terminal devices 110-1 through 110-N, a central server 200 and a plurality of patient telemetry devices 120-1 through 120-N), the system comprising:
a memory comprising processor-executable instructions stored thereon, the processor-executable instructions pertaining to alarm escalation (Fig. 2, [0049]: The processor 220 cooperates with support circuitry 240 and memory 230 to run various programs 1200 and use various databases 300-700 stored in storage device 250); and 
a hardware processor configured to execute the processor-executable instructions pertaining to alarm escalation in response to receiving an alarm and data from a patient monitoring device based on at least one physiological parameter of a patient ([0049]: The processor 220 cooperates with support circuitry 240 and memory 230 to run various programs 1200 and use various databases 300-700 stored in storage device 250. ([0050]) The central server 200 receives a continuous signal from each patient; the received signal is analyzed to determine if any predefined patterns or data aberrations exist. If aberration is pathological (alarm escalation in response to receiving an alarm and data from a patient monitoring device based on at least one physiological parameter of a patient) then the central server 200 searches the physician database for an expert, if appropriate dispatch ambulance, and renders expert diagnosis. (Fig. 8A, step 814, provide patient data to selected Experts after receiving telemetry signal from patient in step 804; [0078]) Telemetry signal may comprise physiological data with an alarm code), wherein the hardware processor is configured to:
designate, based on data stored in the memory, first and second care providers who have been previously associated with the patient in the memory (Fig. 7 comprises case identifier field 720, patient identifier field 730, physician identifier field 740, for Patient Identifier 381884, corresponding Physician Identifiers are 567890, 234567 (first and second care providers who have been previously associated with the patient),  [0070] event database 700, suitable for use in the central server of FIGS. 1 and 2, comprises case identifier field 720, patient identifier field 730, physician identifier field 740; [0107] FIG. 10 depicts a flow diagram of an offer processing method suitable for use in the expert selection method of FIGS. 9A and 9B. Specifically, FIG. 10 depicts a flow diagram of a method 1000 for processing offer requests or for sending offers to remaining physicians suitable for use in, e.g., step 922 of the expert selection method 900 of FIGS. 9A and 9B. [0110] Historical data comprises data indicative of past offers that have been accepted or rejected by a particular physician. The historical data may be further refined into acceptance and rejection data associated with particular offers on particular days of a month (e.g., weekends or week days) and other historical factors relating to the order acceptance/rejection history of a physician. The offers made field 770 and offers accepted field 780 of the event database 700 provides useful historical data that may be correlated to individual physicians or experts. After determining the appropriate offer levels, the method 1000 then proceeds to step 1010);
electronically determine a situational context of the first care provider ([0101] a physician that is not licensed to practice in the patient's area may be contacted by the system);
in response to determining the situational context of the first care provider indicates the first care provider is available but located remote from the patient, and that the second care provider is local to the patient, transmit, to the first care provider, the alarm and data received from the patient monitoring device ([0085] At step 814 at least a portion of the patient's data is provided to the selected expert or experts (transmit to first care provider or first and second care providers). The patient data may comprise, e.g., the received telemetry signal, the patient's medical history and any other data appropriate or necessary to the selected experts in rendering their diagnosis (the alarm and data received from the patient monitoring device). [0101] a physician that is not licensed to practice in the patient's area may be contacted by the system (first physician is available but located remote from the patient) but may need to work with or through another physician that is licensed in the patient's area (second care provider is local to the patient) to render the diagnosis);
electronically receive a recommended course of action from the first care provider regarding the alarm ([0088]  the experts may be able to communicate through the internet 170 of system 100 in order to confer or share opinions in rendering the aggregate diagnosis. [0101] a physician that is not licensed to practice in the patient's area may be contacted by the system but may need to work with or through another physician that is licensed in the patient's area to render the diagnosis (electronically receive a recommended course of action from the first care provider regarding the alarm to be given to the second care provider));
escalate the alarm by transmitting the recommended course of action and the alarm to the second care provider ([0088] the experts may be able to communicate through the internet 170 of system 100 in order to confer or share opinions in rendering the aggregate diagnosis. [0101] a physician that is not licensed to practice in the patient's area may be contacted by the system but may need to work with or through another physician that is licensed in the patient's area to render the diagnosis).
WALKER is silent about in response to determining the situational context of the first care provider indicates that the first care provider is unavailable, automatically escalate the alarm to the second care provider by transmitting the alarm to the second care provider.
In an analogous art, RUSSEK teaches in response to determining the situational context of the first care provider indicates that the first care provider is unavailable, automatically escalate the alarm to the second care provider by transmitting the alarm to the second care provider (Col 9 Lines 28-36, 50-59: The information provided includes the names of hospital staff assigned to each patient, to each room, and to each type of medical condition as well as the availability of those individuals to respond to emergency calls. Thus, if the doctor assigned to the patient is attending to another emergency, the system flexibly assigns an alternate doctor who is available and/or who specializes in the condition indicated by the equipment; the data which can cause alarm conditions to be automatically communicated to the master control 14 and be communicated to pagers based upon the ALERTS thresholds. Data relating to the ALERTS database could be provided the master control unit 14 through the hospital database. The pager number is then automatically called by the device so that communications occur automatically to appropriate hospital staff).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide the technique of alerting of RUSSEK to the  system of WALKER providing a method for an improved alarm system for critically ill patient monitor using programmable control for scheduling and prioritizing communications in accordance with the staffing realities to automatically manage patient emergency with minimal intervention by the main control operator (RUSSEK: Col 6 Lines 32-36, Col 9 Lines 23-27, 55-59).

Regarding to claim 19, WALKER and RUSSEK specifically WALKER teaches wherein the recommended course of action comprises a diagnosis and a medication recommendation ([0033] A "diagnosis" or diagnostic opinion comprises an identification of an anomaly, a recommended treatment for a patient. [0044] In the case of local analysis by the patient telemetry device 120, the decision to dispense medication may be made locally. [0101] a physician that is not licensed to practice in the patient's area may be contacted by the system but may need to work with or through another physician that is licensed in the patient's area to render the diagnosis. [0138] the physician may interact with a bystander to remotely help the patient. Additionally, the physician may optionally administer drugs remotely if a patient telemetry device 110 is equipped with a drug dispensing unit 135).

Regarding to claim 20, WALKER and RUSSEK specifically WALKER teaches wherein the hardware processor is further configured to, prior to receiving the alarm, adjust an alarm setting for the patient ([0042] In another embodiment of the invention, the processor 124 performs an analysis of the received physiological information to determine if, for example, monitored parameters of the patient are within appropriate boundaries. For example, the processor 124 may be programmed (via a control program within the memory 126) to issue an alert to the central server 200 in the event of a patient heart rate exceeding an upper threshold level or dropping below a lower threshold level. Multiple parameter alarms may be programmed such that particular combinations of physiological parameter levels trigger specific alerts indicative of specific conditions. [0043] In another embodiment of the invention, the patient telemetry device 120-1 and central server 200 communicate bi-directionally. In this embodiment, parameter threshold levels are optionally updated via the data link (P1-PN) or other means (e.g., via an internet or telephone connection) such that patient monitoring may be calibrated to the changing needs of a patient. For example, if a patient is about to exercise, it is quite likely that the measured heart rate will increase. Therefore, the patient may communicate this fact to the central server 200 via a patient control signal produced using the keypad 145).  

Regarding to claim 22, WALKER and RUSSEK specifically WALKER teaches wherein the at least one physiological parameter of the patient comprises a heart rate of the patient ([0043] For example, if a patient is about to exercise, it is quite likely that the measured heart rate will increase. Therefore, the patient may communicate this fact to the central server 200 via a patient control signal produced using the keypad 145).  

Regarding to claim 23, WALKER and RUSSEK specifically WALKER teaches wherein adjusting the alarm setting for the patient comprises increasing a heart rate threshold limit at which the alarm occurs ([0042] the processor 124 performs an analysis of the received physiological information to determine if, for example, monitored parameters of the patient are within appropriate boundaries. For example, the processor 124 may be programmed (via a control program within the memory 126) to issue an alert to the central server 200 in the event of a patient heart rate exceeding an upper threshold level or dropping below a lower threshold level. [0043] In another embodiment of the invention, the patient telemetry device 120-1 and central server 200 communicate bi-directionally. In this embodiment, parameter threshold levels are optionally updated via the data link (P1-PN) or other means (e.g., via an internet or telephone connection) such that patient monitoring may be calibrated to the changing needs of a patient. For example, if a patient is about to exercise, it is quite likely that the measured heart rate will increase (updated threshold obviously indicate a higher threshold for alert/alarm for heart rate due to exercise)). 

Regarding to claim 24, WALKER and RUSSEK specifically WALKER teaches wherein adjusting the alarm setting for the patient is based on a health condition of the patient ([0033]  A data profile is a data template against which raw or processed information is compared to produce a level of affinity between the information and the data profile. A high level of affinity indicates that the information may conform to an anomalous condition associated with the data profile. Profiles may be individualized and adapted to patients. For example, a baseline profile may be adapted over time in response to a patient's improving or degrading condition (e.g., diminished heart valve integrity will lead to changes in ECG data as the heart adapts by pumping harder and/or differently). [0043] In another embodiment of the invention, the patient telemetry device 120-1 and central server 200 communicate bi-directionally. In this embodiment, parameter threshold levels are optionally updated via the data link (P1-PN) or other means (e.g., via an internet or telephone connection) such that patient monitoring may be calibrated to the changing needs of a patient. [0079] In the exemplary embodiment, the analysis is conducted by comparing portions of the data to data profiles that have been determined to be indicative of such present or precursor physiological dysfunction).  

Regarding to claim 25, WALKER and RUSSEK specifically WALKER teaches wherein the first care provider inputs the recommended course of action via a user interface or telepresence technology (Fig. 2 [0049]: The communication port 210 forms an interface between the central server 200 and the physician terminal devices 110-1 through 110-N, the patient telemetry devices 120-1 through 120-N and, optionally, the internet 170 and the medical records clearinghouse 180. [0132] Depending on the case, the expert communicates with the central server 200 via the PDA, a mobile phone, a computer or some combination thereof. When the expert completed the services required, he or she would indicate this by way of the PDA. [0138] the invention allows at least voice communication between the remote physician and the patient. The physician gives instructions to the patient on how best to act until an ambulance arrives. If the patient is unconscious, the physician may interact with a bystander to remotely help the patient. Additionally, the physician may optionally administer drugs remotely if a patient telemetry device 110 (should be 120, see Fig. 1) is equipped with a drug dispensing unit 135), 
wherein the telepresence technology allows the first care provider to interact with the patient ([0138] the invention allows at least voice communication between the remote physician and the patient. Additionally, the physician may optionally administer drugs remotely if a patient telemetry device 110 (should be 120, see Fig. 1) is equipped with a drug dispensing unit 135).  

Regarding claim 26, the claim with features mutatis mutandis of claim 17, is rejected for the same reason as set forth for claim 17.

Regarding to claim 27, WALKER and RUSSEK specifically WALKER teaches wherein the physiological data comprises one or both of trend data and parameter data ([0042] In another embodiment of the invention, the processor 124 performs an analysis of the received physiological information to determine if, for example, monitored parameters of the patient are within appropriate boundaries. For example, the processor 124 may be programmed (via a control program within the memory 126) to issue an alert to the central server 200 in the event of a patient heart rate exceeding an upper threshold level or dropping below a lower threshold level. Multiple parameter alarms may be programmed such that particular combinations of physiological parameter levels trigger specific alerts indicative of specific conditions. [0043] In another embodiment of the invention, the patient telemetry device 120-1 and central server 200 communicate bi-directionally. In this embodiment, parameter threshold levels are optionally updated via the data link (P1-PN) or other means (e.g., via an internet or telephone connection) such that patient monitoring may be calibrated to the changing needs of a patient. For example, if a patient is about to exercise, it is quite likely that the measured heart rate will increase. Therefore, the patient may communicate this fact to the central server 200 via a patient control signal produced using the keypad 145. See also [0079] the analysis is conducted by comparing portions of the data to data profiles that have been determined to be indicative of such present or precursor physiological dysfunction. the data profiles may be periodically updated or altered).  
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 19
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 25.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Regarding claim 34, the claim with features mutatis mutandis of claim 17, is rejected for the same reason as set forth for claim 17.

Regarding to claim 36, WALKER and RUSSEK specifically WALKER teaches wherein said transmitting the recommended course of action and the alarm to the second care provider comprises using telepresence technology (Fig. 2 [0049]: The communication port 210 forms an interface between the central server 200 and the physician terminal devices 110-1 through 110-N, the patient telemetry devices 120-1 through 120-N and, optionally, the internet 170 and the medical records clearinghouse 180. [0088] In an aggregate diagnosis embodiment the experts involved in a particular case may render independent diagnoses independently of one another or may be allowed (or required) to confer with one another in rendering the aggregate diagnosis. For example, the experts may be able to communicate through the internet 170 of system 100 in order to confer or share opinions in rendering the aggregate diagnosis (transmit the recommended course of action and the alarm to a device of the second care provider’s physician terminal device 110 display using the system). [0132] Depending on the case, the expert communicates with the central server 200 via the PDA, a mobile phone, a computer or some combination thereof. When the expert completed the services required, he or she would indicate this by way of the PDA). 

Claims 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20010051765 A1, of IDS, hereinafter ‘WALKER) in view of Russek et al. (US 5319355 A, of record, hereinafter ‘RUSSEK’) and with further in view of Chan et al. (US 20120259233 A1, of record, hereinafter ‘CHAN’).
Regarding to claim 18, WALKER and RUSSEK specifically WALKER teaches  wherein the hardware processor is further configured to store an alarm setting associated with the patient in a central data store ([0043] In another embodiment of the invention, the patient telemetry device 120-1 and central server 200 communicate bi-directionally. In this embodiment, parameter threshold levels are optionally updated via the data link (P1-PN) or other means (e.g., via an internet or telephone connection) such that patient monitoring may be calibrated to the changing needs of a patient. For example, if a patient is about to exercise, it is quite likely that the measured heart rate will increase. Therefore, the patient may communicate this fact to the central server 200 via a patient control signal produced using the keypad 145. Bi-directional communication may be effected via the internet 170 or other communications medium).
WALKER and RUSSEK are silent about store an alarm setting associated with the patient in a cloud data store.
In an analogous art, CHAN teaches store an alarm setting associated with the patient in a cloud data store ([0082] As indicated at 300 in FIG. 1, the private cloud administrative operating system 200 is also capable of sending an alert to the patient worn device 100 to warn the patient of the need to seek immediate medical treatment if warranted. Similarly, the operating system will notify clinicians (e.g., via an iPhone.RTM. 226 and/or a thin terminal 224) to send or provide help. See FIG. 12).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide the monitoring technique of CHAN to the  system of WALKER and RUSSEK providing a method for advantageously providing a comprehensive diagnostic tool necessary in order to discover intermittent health conditions for patients at high risk for sudden cardiac death for early therapeutic intervention which can be significantly less costly (CHAN: [0003]).

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Claims 21, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20010051765 A1, of IDS, hereinafter ‘WALKER) in view of Russek et al. (US 5319355 A, of record, hereinafter ‘RUSSEK’) and with further in view of Moon et al. (US 20100298650 A1, of IDS, hereinafter 'MOON').
Regarding to claim 21, WALKER and RUSSEK specifically WALKER teaches wherein adjusting the alarm setting for the patient is based on a received electronic indication that the patient is ambulatory ([0043] if a patient is about to exercise (could be walking, a well-known exercise), it is quite likely that the measured heart rate will increase. Therefore, the patient may communicate this fact to the central server 200 via a patient control signal produced using the keypad 145).
WALKER and RUSSEK do not explicitly disclose adjusting the alarm setting for the patient is based on a received electronic indication that the patient is ambulatory.
In an analogous art, MOON teaches adjusting the alarm setting for the patient is based on a received electronic indication that the patient is ambulatory ([0016]: the alarm condition can be modified based on a motion parameter. For example, an alarm condition indicating a need for medical intervention can be modified (e.g., alarm is turned off) by a motion parameter indicating that the patient is ambulatory).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide the monitoring vital signs technique of MOON to the  system of WALKER and RUSSEK providing a method to account for patient-dependent properties in medical device calibration useful for characterizing a patient's condition and to not alarm on certain parameters, even if they exceed predetermined, preprogrammed levels  (MOON: [0004-0007, 0010]).

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20010051765 A1, of IDS, hereinafter ‘WALKER) in view of Russek et al. (US 5319355 A, of record, hereinafter ‘RUSSEK’) and with further in view of Clements et al. (US 20110166465 A1, of IDS, hereinafter 'CLEMENTS').
Regarding to claim 30, WALKER and RUSSEK specifically WALKER teaches herein the hardware processor is further configured to transmit the recommended course of action and the alarm to a device of the second care provider using the system video technology (Fig. 1, [0040] a physician terminal device 110-1 comprises an input/output (I/O) circuit 115, support circuitry 113, a processor 114, memory 116, a display device 111 and a data entry device 112. The memory 116 includes a standard control program such as a PDA or cellular telephone (physician terminal device 110 has display) control program that enables a physician or expert interacting with the physician terminal device to receive information from the central server 200 and, optionally, transmit information back to the central server 200. [0085] At step 814 at least a portion of the patient's data is provided to the selected expert or experts (transmit to first care provider or first and second care providers). The patient data may comprise, e.g., the received telemetry signal, the patient's medical history and any other data appropriate or necessary to the selected experts in rendering their diagnosis (the alarm and data received from the patient monitoring device display via system 100). [0088] In an aggregate diagnosis embodiment the experts involved in a particular case may render independent diagnoses independently of one another or may be allowed (or required) to confer with one another in rendering the aggregate diagnosis. For example, the experts may be able to communicate through the internet 170 of system 100 in order to confer or share opinions in rendering the aggregate diagnosis (transmit the recommended course of action and the alarm to a device of the second care provider’s physician terminal device 110 display using the system)).
WALKER and RUSSEK does not explicitly transmit the recommended course of action and the alarm to a device of the second care provider using the video technology.
In an analogous art, CLEMENTS teaches transmit the recommended course of action and the alarm to a device of the second care provider using the video technology ([0022] Each patient medical service delivery station is preferably positioned in a patient clinic located at the patient treatment location or customer site, and is in communication with the remote medical services server through the private physician's network. Each station has a video conferencing device including a video input and audio input device to capture detailed patient video images and patient audio, and a video display device positioned to be monitored by the patient clinic medical service provider and/or viewed by the patient to provide positive feedback, in the form of both video and audio, between a remote physician and the patient. It is obvious that the patient clinic medical service provider also gets the both video and audio for recommended course of action).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide the monitoring vital signs technique of CLEMENTS to the  system of WALKER and RUSSEK providing a method for an integrated healthcare delivery system capable of providing co-operative medical services delivery to a patient by a remotely separated physician of such quality and functionality that it can be considered an equivalent if not superior substitute for an in-person consultation (CLEMENTS: [0010, 0068]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rosenfeld et al. (US 7991625 B2), describing System For Providing Expert Care To A Basic Care Medical Facility From A Remote Location
Tran et al. (US 20140316804 A1), describing MEDICAL STAFF MESSAGING

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413